DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 4 to line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 depend from, or otherwise ultimately incorporate the limitations of, claim 1.  Therefore, said claims 2-20 are rejected in the same manner as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Publication No. 2019/0321502).
Kim discloses a photocatalytic device comprising:
A body (combination of 310 and 330);
A light source portion (352) including a light source (355 & 357) and a substrate (354) and fixed to the body (310 & 330), the substrate (354) having one surface to which the light source (355 & 357 is fixed (as shown in Figure 2), and the other surface on which electronic elements (i.e. pin in pin housing 356) are disposed (as shown in Figures 3 & 4) as set forth in paragraphs 79 and 80; and
A catalyst portion (351) fixed to the body (310 and 330) to face the light source (355 & 357) and producing a photocatalytic reaction by light emitted from the light source (355 & 357) to generate a superoxide radical (paragraphs 50 and 73-77).

Concerning claim 2, Kim also discloses that the body (310 & 330) includes an upper body (310) and a lower body (330) coupled to each other (paragraph 53), and the light source portion (352) and the catalyst portion (351) are positioned between the upper body (310) and the lower body (330) as set forth in paragraph 50 (Figures 2-4).

Regarding claim 3, Kim further discloses that the body (330) includes a sealing
portion protruding from one surface of the body (330) facing the light source portion (352) toward the light source portion (352) to seal the other surface of the substrate;
Wherein the sealing portion protrudes along an outer edge of the substrate (354) as shown below.

    PNG
    media_image1.png
    452
    803
    media_image1.png
    Greyscale


	With respect to claim 5, Kim continues to disclose that the substrate (354) is fixed to the body (330) in a state of being fixed to a connector (333) formed at one side of the
other surface of the substrate (354) as shown in Figure 2 (paragraph 59).

	Regarding claim 6, Kim also discloses that the body (310) includes a horizontal direction fixing member (i.e. horizontal portion of seat member 312) protruding from one surface of the body (310) facing the catalyst portion (351) toward the catalyst portion (351) and being in contact with a side surface of an end portion of the catalyst portion (351) to fix the catalyst portion (paragraph 73).

Concerning claim 7, the reference further discloses that the catalyst portion (351) is formed to have a polygonal shape (Figure 3), and the horizontal direction fixing member (312) is positioned at a vertex portion of the catalyst portion (351) and being in contact with at least two side surfaces of the end portion of the catalyst portion (351) to fix the catalyst portion (351) as shown in Figure 3.

With respect to claim 8, Kim also discloses that the body (310) further includes a vertical direction fixing member (314) protruding inward from a middle portion of the horizontal direction fixing member (Figure 3) and being in contact (i.e. the middle portion) with one surface of the catalyst portion (351) to fix the catalyst portion (paragraphs 56 and 73).

Concerning claim 9, Kim continues to disclose an internal heat dissipation member (353 and/or 356) formed on the one surface of the substrate (354) as shown in Figures 2 & 3.

Regarding claim 10, Kim further discloses that the internal heat dissipation member (356) is formed to enclose the one surface of the substrate (354) except for the sealing portion (shown above proximate numeral 177 in Figure 4) and a portion where the light source (355 & 357) is formed as shown in Figure 4.  Note that the claim does not disclose that the heat dissipation member encloses the entirety of the one surface of the substrate.

With respect to claim 12, the reference also discloses an external heat dissipation member formed on an outer surface of one side of the body (310 & 330) caused by first and second flanges (paragraphs 16, 40 and 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2019/0321502) in view of Kim et al. (U.S. Publication No. 2016/0325606).
It is first noted that Kim et al. (U.S. Publication No. 2019/0321502) will be referred to as “Kim”, and Kim et al. (U.S. Publication No. 2016/0325606) will be referred to as “’606”.
	Concerning claims 13 and 17-20, Kim is relied upon as set forth above, wherein the reference discloses the photocatalytic device as set forth in claims 1-5.  Kim does not appear to disclose that the photocatalytic device is located in a vehicle air conditioner.  ‘606 discloses a photocatalytic device (100) located in a vehicle air conditioner, wherein the reference discloses that the vehicle air conditioner comprises:
An air conditioning case (300) in which a space where introduced air is transferred is formed (Figure 11) and a vent (310) for discharging the air is formed;
An evaporator (410) provided in the air conditioning case (300); 
A heater core (420) provided at a rear end of the air conditioning case in a direction in which the air flows (Figure 11); and
The photocatalytic device (100) provided in the air conditioning case (paragraphs 57-63).  ‘606 discloses that the photocatalytic device is provided in order to sterilize and deodorize not only the air of a vehicle, but also the evaporator of the air conditioner (paragraphs 10-12 and 60).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the photocatalyst device of Kim in the vehicle air conditioner as disclosed in ‘606 because ‘606 teaches that photocatalyst devices analogous to Kim are utilized in vehicle air conditioners in order to produce the predictable result of to sterilize and deodorize not only the air of a vehicle, but also the evaporator of the air conditioner as exemplified by ‘606.
Thus, claims 13 and 17-20 are unpatentable over Kim in view of ‘606.

Concerning claims 14 and 15, ‘606 further discloses that the photocatalytic device (100) is provided at a front end of the evaporator (410) as shown in Figure 11; wherein the catalyst portion (130) is provided so that a surface opposite to a surface facing the light source (121) faces an inside of the air conditioning case (300) as shown in Figures 10 and 11.  As such, the placement of the photocatalytic device in a vehicle air conditioner will be the same as well.  Thus, claims 14 and 15 are also unpatentable over Kim in view of ‘606.

Regarding claim 16, ‘606 continues to disclose that a predetermined region of the air conditioning case (300) is hollow, a mounting hole (300a) closed by the photocatalytic device (100) is formed in the air conditioning case (300), and the photocatalytic device is fixed in a manner in which a coupling member formed on the body is coupled to an outer surface of the air conditioning case in order to properly mount the photocatalytic device to the vehicle air conditioner (paragraphs 61-63).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to mount the photocatalytic device of Kim with a mounting hole  closed by said photocatalytic device formed in the air conditioning case, in which the photocatalytic device is fixed in a manner in which a coupling member formed on the body is coupled to an outer surface of the air conditioning case in order to properly mount the photocatalytic device to the vehicle air conditioner as exemplified by ‘606.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,143,770 in view of Kim et al. (U.S. Publication No. 2019/0321502). 
More specifically, all of the limitations of claims 1-20 in the instant application are met by ‘770 except for the limitations of electronic elements being disposed on the other surface of the substrate.  Nonetheless, as noted above, Kim continues to disclose the claimed photocatalytic device in which electronic elements (i.e. pin in pin housing 356) are disposed on the other surface of the substrate (354) opposite from the surface of the substrate (354) containing the light source (355 & 357) in order to provide a convenient location to plug the photocatalytic device to an appropriate power source (paragraph 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the electronic elements of ‘770 on the other surface of the substrate opposite from the surface of the substrate containing the light source in order to provide a convenient location to plug the photocatalytic device to an appropriate power source as exemplified by Kim.
Therefore, claims 1-20 are rejected over ‘770 in view of Kim.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,963,017 in view of Kim et al. (U.S. Publication No. 2019/0321502). 
More specifically, all of the limitations of claims 1-20 in the instant application are met by ‘017 except for the limitations of electronic elements being disposed on the other surface of the substrate.  Nonetheless, as noted above, Kim continues to disclose the claimed photocatalytic device in which electronic elements (i.e. pin in pin housing 356) are disposed on the other surface of the substrate (354) opposite from the surface of the substrate (354) containing the light source (355 & 357) in order to provide a convenient location to plug the photocatalytic device to an appropriate power source (paragraph 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the electronic elements of ‘017 on the other surface of the substrate opposite from the surface of the substrate containing the light source in order to provide a convenient location to plug the photocatalytic device to an appropriate power source as exemplified by Kim.
Therefore, claims 1-20 are rejected over ‘017 in view of Kim.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,112,461 in view of Kim et al. (U.S. Publication No. 2019/0321502). 
More specifically, all of the limitations of claims 1-20 in the instant application are met by ‘461 except for the limitations of electronic elements being disposed on the other surface of the substrate.  Nonetheless, as noted above, Kim continues to disclose the claimed photocatalytic device in which electronic elements (i.e. pin in pin housing 356) are disposed on the other surface of the substrate (354) opposite from the surface of the substrate (354) containing the light source (355 & 357) in order to provide a convenient location to plug the photocatalytic device to an appropriate power source (paragraph 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the electronic elements of ‘461 on the other surface of the substrate opposite from the surface of the substrate containing the light source in order to provide a convenient location to plug the photocatalytic device to an appropriate power source as exemplified by Kim.
Therefore, claims 1-20 are rejected over ‘461 in view of Kim.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,857,857 in view of Kim et al. (U.S. Publication No. 2019/0321502). 
More specifically, all of the limitations of claims 1-20 in the instant application are met by ‘857 except for the limitations of electronic elements being disposed on the other surface of the substrate.  Nonetheless, as noted above, Kim continues to disclose the claimed photocatalytic device in which electronic elements (i.e. pin in pin housing 356) are disposed on the other surface of the substrate (354) opposite from the surface of the substrate (354) containing the light source (355 & 357) in order to provide a convenient location to plug the photocatalytic device to an appropriate power source (paragraph 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the electronic elements of ‘857 on the other surface of the substrate opposite from the surface of the substrate containing the light source in order to provide a convenient location to plug the photocatalytic device to an appropriate power source as exemplified by Kim.
Therefore, claims 1-20 are rejected over ‘857 in view of Kim.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 19-36 of copending Application No. 16/096,328 in view of Kim et al. (U.S. Publication No. 2019/0321502). 
Although the claims are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 in the instant application are met by ‘328 except for the limitations of electronic elements being disposed on the other surface of the substrate.  Nonetheless, as noted above, Kim continues to disclose the claimed photocatalytic device in which electronic elements (i.e. pin in pin housing 356) are disposed on the other surface of the substrate (354) opposite from the surface of the substrate (354) containing the light source (355 & 357) in order to provide a convenient location to plug the photocatalytic device to an appropriate power source (paragraph 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the electronic elements of ‘328 on the other surface of the substrate opposite from the surface of the substrate containing the light source in order to provide a convenient location to plug the photocatalytic device to an appropriate power source as exemplified by Kim.
Therefore, claims 1-20 are rejected over ‘328 in view of Kim.  This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/078,409 in view of Kim et al. (U.S. Publication No. 2019/0321502). 
Although the claims are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 in the instant application are met by ‘409 except for the limitations of electronic elements being disposed on the other surface of the substrate.  Nonetheless, as noted above, Kim continues to disclose the claimed photocatalytic device in which electronic elements (i.e. pin in pin housing 356) are disposed on the other surface of the substrate (354) opposite from the surface of the substrate (354) containing the light source (355 & 357) in order to provide a convenient location to plug the photocatalytic device to an appropriate power source (paragraph 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the electronic elements of ‘409 on the other surface of the substrate opposite from the surface of the substrate containing the light source in order to provide a convenient location to plug the photocatalytic device to an appropriate power source as exemplified by Kim.
Therefore, claims 1-20 are rejected over ‘409 in view of Kim.  This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Should the Applicant overcome the obvious type double patenting rejections noted above, then claim 11 would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799